Citation Nr: 1216597	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  10-18 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1966 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Reno, Nevada Department of Veterans Affairs (VA) Regional Office (RO).  In November 2010, a video conference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  The case was previously before the Board in May 2011 when it was reopened and on de novo review remanded for additional development.  


FINDINGS OF FACT

1.  It is not shown that the Veteran served in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.  

2.  Diabetes mellitus was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to an event, injury, or disease in service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefit, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A June 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also informed him of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) and postservice treatment records (including records from the Social Security Administration) are associated with his claims file.  The Board has considered whether a VA examination is necessary.  As there is no credible evidence that the Veteran was exposed to herbicide agents in service or competent evidence that his current diabetes may otherwise be related to service, the "low threshold" standard as to when an examination to secure a nexus opinion is not met, and development for such an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (including diabetes mellitus) may be presumptively service connected if manifested to a compensable degree within a specified period of time postservice (1 year for diabetes).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases (including type II diabetes mellitus) shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Initially, the Board notes that it has reviewed all of the evidence in the appellant's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

It is neither shown, nor claimed, that type 2 diabetes mellitus was manifested in service or in the first year following the Veteran's discharge from active duty.  His alleged theory of entitlement is strictly one of presumptive service connection based on herbicide exposure (in Thailand) under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when the veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs) as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed them near the air base perimeter as shown by the evidence of record, then herbicide exposure is to be conceded.  Id.  

If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the veteran's claims file and the veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

If the veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

However, if herbicide exposure cannot otherwise be established and the veteran has provided sufficient information to permit a search by the JSRRC, a request is to be sent to the JSRRC for verification of herbicide exposure.  Id.  

The Veteran's DD Form 214 shows that from February 1966 to December 1969, he served in the U.S. Air Force, and that his military occupational specialty was "aero photo sys repmn".  His service personnel record show he was stationed at Udorn RTAFB from October 1967 to October 1968, and that his duty during this period was aerospace photo repairman.  

Postservice VA treatment records include a May 2000 report that found elevated serum glucose and urinary glucose levels.  A January 2001 report diagnosed the Veteran with new onset diabetes.  A February 2005 Agent Orange Registry examination diagnosed the Veteran with diabetes mellitus, which was opined to be presumed to be connected to Agent Orange exposure.  

Excerpts submitted by the Veteran in December 2007 indicate Agent Orange was used in Thailand.  

April 2009 correspondence from the Veteran alleges that Udorn RTAFB was utilized as a storage and distribution point for Agent Orange.  In addition, he asserts that leakage from drums was observed by everyone who handled the drums (and that he was one such person), and thereby was exposed to Agent Orange.  

In his April 2010 VA Form 9 (Substantive Appeal), the Veteran reported that he was stationed at Udorn RTAFB and that Agent Orange was stored there, it was loaded onto aircraft, and servicemembers stationed there showered with water stored in drums that contained Agent Orange.  [Treatise evidence regarding herbicide use in Thailand submitted in August 2009 with his notice of disagreement was used as support for his allegations.]  

At the November 2010 videoconference hearing, the Veteran testified that he was around aircraft that had Agent Orange on them (transcript, p.4).  He stated that his duties involved loading cameras onto the aircraft (p.5).  He also stated he was temporarily assigned to supply, which involved moving barrels of various chemicals; he indicated he did not know what was in the barrels (p.6).  

In May 2011, the JSRRC reported that it could not document or verify that the Veteran was exposed to Agent Orange or herbicides while serving at Udorn RTAFB.  The available historical data does not document Agent Orange or herbicides spraying, testing or storage at Udorn RTAFB during the 1967 or 1968 time frame (emphasis added).  This negative response was part of a June 2011 formal finding of a lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Thailand by the JSRRC coordinator.  

In June 2011 correspondence, the Veteran reported that he walked the perimeter of the Udorn RTAFB and on occasion stood perimeter guard during intruder alerts.  He also reported that the showers at Udorn were primarily constructed from empty drums that had contained Agent Orange, and wash basins and other such conveniences were fabricated from the same materials. 

As noted above, the Veteran served in the U.S. Air Force in Thailand during the Vietnam Era at Udorn RTAFB, one of the bases listed in VA's Adjudication Procedure Manual Rewrite.  However, there is no evidence he served as a security policeman, security patrol dog handler, member of the security police squadron, or was otherwise near the base perimeter.  To the extent the Veteran alleges his duties involved maintaining perimeter guard, the Board finds such allegations self-serving, not credible.  Such is not corroborated by his personnel records, and the first time he mentions such duty is in June 2011, approximately three and a half years after he filed his claim for service connection.  

In light of the above, the Veteran's claim seeking service connection for type 2 diabetes is not within the purview of 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309, and to substantiate the claim he must present credible and competent supporting evidence both that he was exposed to herbicides, and that such exposure caused his diabetes.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The Board is cognizant of the Veteran's submission of treatise evidence and excerpts regarding herbicide use in Thailand.  Significantly, the "Memorandum for the Record" relates that only limited testing of herbicides was conducted in Thailand from April to September 1964 near the Pranburi Military Reservation in Pranburi, Thailand.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  While there are also records indicating Operation RANCH HAND aircraft flew insecticide missions in Thailand from August to September 1963 and in October 1966, the Veteran was not stationed at Udorn RTAFB during those periods.  Notably, it is certified  that the available historical data do not show Agent Orange or similar herbicides being sprayed, tested, or stored at Udorn RTAFB when the Veteran was stationed there.  The Veteran's treatise evidence and excerpts are not relevant to the circumstances of this case, and have no probative value.  

To the extent the Veteran alleges secondary exposure based on being near or working on aircraft that handled Agent Orange, there is no presumption of such exposure.  While the Veteran may be competent to state that he worked on aircraft that flew to Vietnam, he is not competent to state that such aircraft carried Agent Orange.  The Board finds significant that at the November 2010 video conference hearing the Veteran testified that he did not know what was in the barrels that he helped to move, and in other instances he has reported that he was around barrels that contained Agent Orange.  These are inconsistent, and not credible.  As service department records show tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand, and the JSRRC related in May 2011 that there was no evidence of spraying, testing, or storage at Udorn RTAFB during the 1967 or 1968 time period, the Board finds the Veteran's speculations to the contrary to have no probative value.  

The Board finds no probative value in the February 2005 VA Agent Orange Registry examination opinion.  It is based on an inaccurate factual premise, as it assumes that the veteran was exposed to Agent Orange, when in fact, he was not.  

To establish service connection for his diabetes under these circumstances, the Veteran must show that the disease is somehow otherwise related to his active service.  VA treatment records note the diagnosis of diabetes, but there is nothing in the record to suggest that the disease is/or may be related (other than by virtue of non-evidenced exposure to Agent Orange) to the Veteran's service.  He has not submitted any competent evidence to such effect.  Indeed he relies entirely on an Agent Orange presumptive theory of entitlement.  Absent any competent evidence of a nexus between the Veteran's diabetes and his service, service connection for such disability is not warranted.  

The preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


